            Case 2:20-mc-00083-KJM-DB Document 6 Filed 09/24/20 Page 1 of 2
1    Donna T. Parkinson – State Bar Number 125574
     Thomas R. Phinney – State Bar Number 159435
2    PARKINSON PHINNEY
     3600 American River Drive, Suite 145
3    Sacramento, CA 95864
     Telephone:    (916) 449-1444
4    Facsimile:    (916) 449-1440
     E-Mail: donna@parkinsonphinney.com
5
     Attorneys for Judgment Creditor
6    Jindal Tubular USA, LLC

7                                     UNITED STATES DISTRICT COURT

8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

9
10                                                     No. 2:20-mc-0083 KJM DB
      JINDAL TUBULAR USA, LLC,
11
                               Plaintiff,
12                                                     ORDER TO APPEAR FOR
      v.                                               EXAMINATION
13
      GILMORE PIPE SALES, LLC,
14
                                Defendant.
15
16
17                                           IT IS ORDERED
18           1.       To: Danny Craig Gilmore a//k/a Dan Gilmore a/k/a/ Daniel Gilmore
19   (“Gilmore”).
20           2.       YOU ARE ORDERED TO APPEAR personally before this court, or before
21   a referee appointed by the court, to furnish information to aid in enforcement of a money
22   judgment against Gilmore Pipe Sales, LLC (“Gilmore Pipe”).
23           Date: January 8, 2021, 9:30 am.
24           Address of the court is 501 I Street, Sacramento, CA 95814, 8th Floor, No. 27.
25           3.       This order may be served by a sheriff, marshal or registered process server.
26           4.       Pursuant to FRCP Rules 69 and 45 and California Code of Civil Procedure,
27   attendance for examination and production of documentary evidence may be compelled in
28
      {370/00001/DTP/A0416260.DOCX}

                                                1
              Case 2:20-mc-00083-KJM-DB Document 6 Filed 09/24/20 Page 2 of 2
1    the manner provided in FRCP 45 by subpoena for the attendance of witnesses at a hearing or
2    trial.
3             5.      The examination shall not be scheduled earlier than 10 days after service under
4    FRCP 45 and 30 days after service if production of documentary evidence is requested.
5             6.      Nothing herein compels the production of privileged or other legally protected
6    matter or precludes the filing of a motion to quash or a motion for a protective order.
7             7.      IMPORTANT NOTICE ABOUT THIS ORDER. APPEARANCE OF A
8    CORPORATION,                PARTNERSHIP,              ASSOCIATION              TRUST,        OR       OTHER
9    ORGANIZATION It is your duty to designate one or more of the following to appear and
10   be examined: officers, directors, managing agents, or other persons who are familiar with
11   your property and debts. This order is directed to Gilmore, as the managing member of
12   Gilmore Pipe.
13   Dated: September 23, 2020
14
15
16
17
18   DLB:6
     DB/orders/orders.civil/tubular0083.jde.ord
19
20
21
22
     Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
23   language interpreter services are available, if you ask at least 5 days before your hearing. Contact the clerk’s
     office to request accommodation.
24
25
26
27
28
      {370/00001/DTP/A0416260.DOCX}

                                                     2
